Exhibit 10.1

Cambridge Heart, Inc.

1 Oak Park Drive

Bedford, MA 01730

October 13, 2006

David A. Chazanovitz

31 Deerhaven Drive

Nashua, NH 03064

Dear David:

This letter agreement (the “Agreement”) between Cambridge Heart, Inc.
(“Cambridge Heart”) and you (the “Executive”) will confirm our agreement
concerning the details of the Executive’s separation from Cambridge Heart. The
Executive and Cambridge Heart are referred to together herein as the “Parties”.

1. Separation From Employment. Cambridge Heart accepts the Executive’s
resignation, effective October 13, 2006 (the “Separation Date”), as an employee,
officer and director of Cambridge Heart and from any other position that the
Executive may hold with Cambridge Heart.

2. Final Salary Payment. On or before the Separation Date, Cambridge Heart will
pay the Executive a final salary payment for the period from October 1, 2006
through the Separation Date (the “Final Salary Payment”) and $16,640.76 for
unused vacation leave (the “Unused Vacation Payment”). The Executive
acknowledges that payment of the Final Salary Payment and the Unused Vacation
Payment shall constitute payment in full of all amounts due to the Executive
from Cambridge Heart for accrued wages, benefits (including, without limitation,
accrued, unused vacation leave, earned commissions and scheduled advances) and
any other payments accrued through the Separation Date or to which the Executive
is otherwise entitled in connection with the Executive’s employment with
Cambridge Heart or the termination of such employment, except for payments
expressly provided for in this Agreement.

3. Severance Benefits. In consideration for the Executive’s execution of and
compliance with this Agreement and provided that the Executive does not revoke
any portion of the release contained in Section 5 of this Agreement, Cambridge
Heart agrees to provide the Executive with the severance benefits described in
the following subparagraphs (a), (b) and (c):

(a) Cambridge Heart shall pay to the Executive severance pay in the aggregate
amount of $240,000, which shall be payable on April 16, 2007.



--------------------------------------------------------------------------------

(b) The Executive will have the opportunity to continue to participate in
Cambridge Heart’s group medical insurance program (the “Health Plan”) pursuant
to the health care continuation provisions of the federal COBRA law. If the
Executive is eligible for COBRA coverage, elects to continue coverage under the
Health Plan pursuant to COBRA and otherwise maintains eligibility for COBRA
coverage, Cambridge Heart agrees to pay to the Health Plan insurer for a period
of 12 months from the Separation Date an amount equal to the portion of the
premium for health care coverage paid by Cambridge Heart for similarly situated
active executives of Cambridge Heart for coverage under the Health Plan. The
Executive’s eligibility to participate in and receive benefits under the Health
Plan shall remain subject to the terms and conditions of the Health Plan.
Cambridge Heart’s obligation to pay a portion of the premium for health care
coverage on behalf of the Executive shall terminate immediately upon the
Executive’s becoming eligible (either as a participant or a dependent) to
participate in a plan providing comparable or superior health care benefits
sponsored by another employer.

(c) Effective on the Separation Date, the options granted to the Executive on
August 15, 2005 to purchase an aggregate of 1,750,000 shares of common stock of
Cambridge Heart at an exercise price of $0.29 per share (the “2005 Grant”) shall
become exercisable with respect to an additional 583,333 shares of common stock.
For the sake of greater certainty, the Parties hereby agree that effective on
the Separation Date (i) the 2005 Grant shall be exercisable by the Executive
with respect to an aggregate of 1,166,666 shares of common stock of Cambridge
Heart until January 13, 2007 (the “Exercisable Options”), and (ii) all other
stock options granted to the Executive, including the remaining unvested options
to purchase 583,333 shares of common stock included in the 2005 Grant, are
hereby immediately cancelled and forfeited. The Executive may exercise the
Exercisable Options on a cashless exercise basis wherein, in lieu of paying the
exercise price in cash, the Executive surrenders the Exercisable Options for
that number of shares of common stock determined by multiplying the number of
Exercisable Option shares being exercised by a fraction, the numerator of which
shall be the positive difference between the then Market Price (as defined
below) per share of the common stock and the exercise price per share of common
stock, and the denominator of which shall be the then Market Price per share of
common stock. The “Market Price” as of any date means the average last sales
prices for the shares of common stock as reported on the OTC Bulletin Board for
the ten (10) consecutive business days immediately preceding such date.

If the Executive revokes a portion of the release contained in Section 5 of this
Agreement in accordance with Section 15, then in consideration for the
Executive’s execution of and compliance with this Agreement, Cambridge Heart
shall pay to the Executive as a reduced severance benefit $60,000 payable on
April 16, 2007.

The Executive hereby acknowledges and agrees that (i) the foregoing severance
benefits are in excess of all other payments, benefits, and things of value to
which the Executive would be entitled if the Executive did not execute and
comply with this Agreement; and (ii) the severance benefits shall not be deemed
to be salary or other compensation to the Executive for purposes of any plans,
programs or arrangements maintained or contributed to by the Cambridge Heart
Group to provide benefits to its Executives, directors or officers.



--------------------------------------------------------------------------------

4. Return of Property. The Executive agrees to return to Cambridge Heart on or
before October 16, 2006, all property of Cambridge Heart used or obtained by the
Executive in connection with the Executive’s employment that is in the
Executive’s possession or control, including, without limitation, any computers,
equipment, credit cards and keys issued to the Executive.

5. Release.

(a) The Executive hereby acknowledges and agrees that this Agreement is intended
to be a complete and final settlement of any and all causes of action or claims
that the Executive has had, now has or may now have, whether known or unknown
against Cambridge Heart Group or any of the persons or entities specified below.
The Executive hereby, on behalf of the Executive, the Executive’s executors,
heirs, administrators, assigns and anyone else claiming by, through or under the
Executive, waives, releases, covenants not to sue and forever discharges
Cambridge Heart, its predecessors, successors, related corporations,
subsidiaries, divisions and affiliated organizations, and each and all of their
present and former officers, directors, shareholders, representatives, agents,
promoters, Executives and attorneys (hereinafter “Releasees”), and each and all
of them of, from and with respect to any and all debts, demands, actions, causes
of action, suits, covenants, contracts, agreements, promises, torts, damages,
claims, demands and liabilities whatsoever of any name and nature, both in law
and in equity (hereinafter “Claims”) that the Executive now has, ever had, or
may in the future have against each or any of the Releasees by reason of any
matter, cause or thing whatsoever from the beginning of the world to the date
hereof, including, but not limited to, any Claims arising out of, based upon or
connected with the Executive’s employment by Cambridge Heart, the compensation,
benefits and working conditions for that employment and/or the termination of
that employment, and any Claims that may exist under federal, state or local
laws, including, but not limited to, any Claims based on race, disability,
color, national origin, marital status, age or sex, but excluding any right to
indemnification to which the Executive may be entitled, whether by contract, by
charter or by-law provision, or otherwise. The foregoing waiver and release
includes, without limitation, a waiver and release of any rights and Claims that
the Executive may have under Title VII of the Civil Rights Act of 1964, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Executive Retirement Income Security Act of 1974, the Worker Adjustment
and Retraining Notification Act, the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. § 621 et seq. (the “ADEA”)(except that this
Agreement does not waive or release any rights or claims under the ADEA that may
arise after the execution of this Agreement or otherwise bar the Executive from
challenging this Agreement’s compliance with the provisions of 29 U.S.C. §
627(f)(1)), the Fair Labor Standards Act, or the state and local laws of
Massachusetts.

(b) Cambridge Heart represents and warrants to the Executive that as of the date
hereof, neither it nor any of its directors knows of any claims or causes of
action of whatever kind or nature that Cambridge Heart has or may have against
the Executive that arose on or before the date hereof.

6. Non-Disparagement. The Parties agree with one another not to discuss with any
person or entity the circumstances surrounding the Executive’s employment with
or separation



--------------------------------------------------------------------------------

from Cambridge Heart, except to the extent required by law. The Executive agrees
not to make any adverse remarks whatsoever concerning any of the officers or
directors of Cambridge Heart or the business, operations, strategies, policies,
prospects, affairs or financial condition of Cambridge Heart. Cambridge Heart
agrees that it will not make any adverse remarks whatsoever concerning the
Executive and that it will instruct each of its directors and officers not to
make any adverse remarks whatsoever concerning the Executive.

7. Confidential Information. The Executive acknowledges that during the course
of his employment he has had access to confidential information of Cambridge
Heart. The Executive further acknowledges and agrees that the Executive has no
rights to use, copy or disclose any confidential or proprietary information
owned, or provided to the Executive, by Cambridge Heart.

8. Reasonable Assistance The Executive agrees to provide the following
transition assistance to Cambridge Heart without the payment of any other
compensation for such assistance. During the four-month period following the
Separation Date, the Executive will make himself available upon reasonable
notice, at mutually convenient times, consistent with the Executive’s other
obligations, for up to four, half-day, in-person meetings with the President and
Chief Executive Officer of Cambridge Heart. The in-person meetings will be at a
mutually convenient location other than the Cambridge Heart facility. During the
six-month period following the Separation Date, the Executive will make himself
available upon reasonable notice, from time to time, by telephone to respond to
questions and concerns of senior management of Cambridge Heart, including,
without limitation, issues pertaining to ongoing clinical trials involving the
products of Cambridge Heart.

9. Compliance with Agreement. All payments (including, without limitation, the
severance benefits) to be made to the Executive and benefits to be made
available to the Executive in accordance with the terms of this Agreement, and
the performance by Cambridge Heart of its other obligations hereunder, shall be
conditioned on the Executive’s continued compliance in all material respects
with the covenants set forth in this Agreement.

10. Interpretation. Nothing in this Agreement shall be construed as an admission
by Cambridge Heart or any of its shareholders, agents, employees, or
representatives, past or present, that it or they violated any law or regulation
or any other legal or equitable obligation it or they have or ever had to the
Executive.

11. No Obligation to Re-Employ. The Executive agrees and recognizes that as of
the Separation Date he will have permanently and irrevocably severed his
employment relationship with Cambridge Heart, that he shall not seek employment
with Cambridge Heart at any time in the future, and that Cambridge Heart has any
obligation to employ him in the future.

12. Enforcement of Covenants. The Parties agree that irreparable damages would
occur in the event that Sections 4, 5, 6 and 7 of this Agreement are not
performed by the party obligated thereunder in accordance with their specific
terms. It is accordingly agreed that the other party will be entitled to an
injunction or injunctions to prevent breaches of the party obligated thereunder
and to enforce specifically the terms and provisions hereof in any court



--------------------------------------------------------------------------------

having jurisdiction, this being in addition to any other remedy to which it is
entitled at law or in equity.

13. Severability. If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, then at the election of the party primarily benefited by such
term or provision, the remainder of this Agreement or the application of such
term or provision to persons, property or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

14. Consultation with Attorney. The Executive is hereby advised to consult with
an attorney before signing this Agreement and have had an opportunity to do so.
The Executive acknowledges that he fully understands this Agreement, that he has
had a reasonable time to consider this Agreement, and that he is knowingly and
voluntarily entering into this Agreement.

15. ADEA Claims. As to any and all claims, demands, actions, causes of action,
suits, damages, losses and expenses, known or unknown, that the Executive may
have pursuant to ADEA, the Executive acknowledges that he has twenty-one
(21) days from the time the Executive receive this Agreement to consider whether
to sign it. The Executive affirms that if he chooses to sign the Agreement
before the end of those twenty-one (21) days, it is because the Executive freely
chose to do so after carefully considering the terms of this Agreement as to any
ADEA claims and contacting anyone whom you chose to consult, including but not
limited to, an attorney. The Executive further understands and acknowledges that
once the Executive signs this Agreement, the Executive will then have seven
(7) calendar days, if he so chooses, to revoke the release in Section 5 of this
Agreement solely as to any claims arising under the ADEA. The Executive
acknowledges that once signed, this Agreement is immediately effective and
enforceable as to any and all claims, except that this Agreement will not be
effective or enforceable as to any claim under the ADEA until the seven
(7) calendar day revocation period expires.

16. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
conflicts of law principles. The obligations of Cambridge Heart and the
Executive hereunder shall inure to the benefit of and be binding on the
respective heirs, personal representatives, successors and assigns of the
Parties. This Agreement embodies the entire agreement and understanding among
the Parties concerning the Executive’s employment and the termination thereof
and incorporates and supersedes all other agreements with regard to the
Executive’s employment and the termination thereof.

17. Amendment. This Agreement may be amended or modified only upon the written
mutual consent of the parties.

If the foregoing is in accordance with your understanding, please sign and
return the enclosed copy of this letter, whereupon this letter and such copy
will constitute a binding agreement under seal between Cambridge Heart and you
on the basis set forth above.



--------------------------------------------------------------------------------

Very truly yours,

 

CAMBRIDGE HEART, INC. By:  

/s/ Robert P. Khederian

Name:   Robert P. Khederian Title:   Chairman of the Board Acknowledged and
agreed to this 13th day of October 2006:

/s/ David A. Chazanovitz

David A. Chazanovitz